DETAILED ACTION
Response to Amendment
This office action has been issued in response to the amendment filed 09/13/21.  Claims 1-20 are pending in this application.  Applicant's arguments have been carefully considered, but are not all persuasive.  The examiner appreciates Applicant's effort to distinguish over the cited prior art by amending the claims in an attempt to distinguish or clarify the claimed invention, however, upon further consideration and/or search, the claims remain unpatentable over the cited prior art for the reasons articulated in the “response to arguments” section below.  All claims pending in the instant application remain rejected and clarification and/or elaboration regarding why the claims are not in condition for allowance will hereafter be provided in order to efficiently further prosecution.  Accordingly this action is made FINAL.


Claim Rejections - 35 USC § 103
             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiangfeng (IO Pattern based Optimization in SSD - Flash Memory Summit) in view of Chambliss (US PGPUB # 20140365449) further in view of Saeki (US PGPUB # 20200272566).
With respect to independent claim 1, 8, 15 Xiangfeng discloses: A computer-implemented method for improving solid-state drive performance [I/O pattern based optimization for improving solid-state drive performance – Xiangfeng p2], the method comprising: 
	receiving, by a machine learning correlation algorithm, past logical block address write requests [affinity dynamically learnt from I/O attributes or historical statistics - Rely on rule sets and machine learning (neural net method) results – Xiangfeng p5-6 in view of Saeki abstract, 0005-0006];
	generating, by an affinity adapter located external to the solid-state drive [Tag passed down from host applications or OS Xiangfeng p10; affinity-related determination/calculation may be made by grouping module, operating as part of  filtering program 200, operating on computing device 115 and/or server 110, external to SSD (semiconductor storage device or flash memory device) 108 – Chambliss 0047 in view of 0029 & 0068], a plurality of affinities for each of a plurality of data to a respective plurality of subdivisions of data of a solid-state drive [Assign tagged I/O requests to flash LUN groups - Xiangfeng p12 in view of: Write requests are tagged with different IDs based on LBA affinity and I/O  size – Xiangfeng p5], wherein the plurality of affinities is generated by the machine learning correlation algorithm [affinity dynamically learnt from I/O attributes or historical statistics - Rely on rule sets and machine learning (neural net method) results – Xiangfeng p5-6 in view of Saeki abstract, 0005-0006], wherein each of the plurality of data is associated with a logical block address (LBA) and each of the respective plurality of subdivisions has a physical block address (PBA) [each continuous write can correspond to multiple LBAs, and each LBA also corresponds to a physical block address ( PBA) by use of an LBA-to -PBA (L2P) mapping index. The PBA identifies a location in secondary storage where the data for the LBA is written to a memory storage device – Chambliss 0005]
	receiving a request to write first data having a first LBA to the solid-state drive [write commands/requests to LBA(s) received and processed by tagging them with different IDs based on LBA affinity and I/O size – Xiangfeng p5-6]; 
	determining by the solid-state drive, at a first time, that the first data has an affinity with a particular subdivision of data of a solid-state drive based on the generated plurality of affinities [determinations made at different points in time pertaining to data and its tag/affinity as it relates to which particular subdivision of a solid-state drive the particular data item should be stored in, disclosed as: Regularly rotate the map between tag and flash lun group. This policy ensures the data in each tag category is evenly distributed among all flash lun group. GC can then transfer data efficiently - Xiangfeng p12; Assign tagged I/O requests to flash LUN groups - Xiangfeng p12 in view of: Write requests are tagged with different IDs based on LBA affinity and I/O size – Xiangfeng p5]; and 
	writing the first data to a memory location of the solid-state drive, wherein the PBA of the memory location has the determined affinity [Regularly rotate the map between tag and flash lun group. This policy ensures the data in each tag category is evenly distributed among all flash lun group. GC can then transfer data efficiently & Assign tagged I/O requests to flash LUN groups - Xiangfeng p12 in view of: Write requests are tagged with different IDs based on LBA affinity and IO size – Xiangfeng p5].
	Xiangfeng does not explicitly disclose wherein each of the plurality of data is associated with a logical block address (LBA) and each of the respective plurality of subdivisions has a physical block address (PBA).
	Nevertheless, in the same field of endeavor, Chambliss teaches a network storage system with an affinity decision functionality external to an SSD operable to store data to particular LBAs corresponding to particular PBAs (Chambliss 0005 & 0047 in view of 0029 & 0068).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a plurality of data associated with a logical block address (LBA) and each of a subdivision having a physical block address (PBA) in the invention of Xiangfeng as taught by Chambliss because it would be advantageous for facilitating deduplication and hashing operations by facilitating mapping/translation between a logical address space and the physical storage resources/devices corresponding to the addressable space used by the deduplicated & hash-compatible storage system (Chambliss 0005).
   	Xiangfeng/Chambliss does not explicitly disclose receiving, by a machine learning correlation algorithm, past logical block address write requests wherein a plurality of affinities is generated by the machine learning correlation algorithm.
	Nevertheless, in the same field of endeavor, Saeki teaches storage optimization by feeding past I/O trace data into a machine-learning algorithm or neural net to develop affinity/correlation data useable at least for prefetching, disclosed at least as “storage OS machine learns a past read /write pattern and stores data that is predicted to have a high access frequency in the storage class memory” (Saeki abstract, 0005-0006).
	Therefore Xiangfeng/Chambliss in view of Saeki teaches all limitations of the instant claim(s).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to receive, by a machine learning correlation algorithm, past logical block address write requests for generating a plurality of affinities by the machine learning correlation algorithm, in the invention of Xiangfeng/Chambliss as taught by Saeki because it would be advantageous for optimizing storage operations by predicting what data is likely to be accessed (Saeki abstract, 0005-0006, 0050-0051).
	With respect to independent claim 8, 15 since the instant claim(s) is/are substantially similar in scope relative to claim 1, it/they is/are rejected according to substantially the same rationale as applied to claim 1, with minor differences considered.  The instant claim(s) contain(s) one or more limitations which 
	one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method [Chambliss 0016].
	With respect to dependent claim 2, 9, 16 Xiangfeng/Chambliss discloses wherein generating the affinity for each of the plurality of data to the respective plurality of subdivisions of data of a solid-state drive further comprises receiving a plurality of past write requests of the solid-state drive [tags/affinity dynamically learned from I/O attributes or historical (past write) statistics - Xiangfeng p5-6].
	With respect to dependent claim 3, 10, 17 Xiangfeng/Chambliss discloses storing the generated plurality of affinities in one or more affinity tables [Filtering program 200 generates two data structures in primary memory that are used to record the information associated with the history of each LBA processed through deduplication. One data structure (D1) records a pair of characteristic metrics for each LBA and whether the LBA is a duplicate, referencing a logical block address-to-physical block address index (L2P), in which duplicate LBAs are indicated and recorded with respect to the physical block address ( PBA). One characteristic metric is a score of the absolute count of overwrites, which occurs when a LBA has been previously written to secondary storage, and is written to secondary storage one or more subsequent times. The deduplication process updates a logical-to-physical (L2P) index that maps a logical block address (LBA) in primary storage, to a physical block address ( PBA) in secondary storage. The deduplication process also updates a fingerprint-to -PBA (F2P) table used in the deduplication process to identify a duplicate chunk of data, as identified by a hash fingerprint - Chambliss 0035].
	With respect to dependent claim 4, 11, 18 Xiangfeng/Chambliss discloses wherein the received request to write first data having a first LBA to the solid-state drive is generated by a garbage collection process [A frontend unit controls the bandwidth for write requests in each tag and the GC bandwidth. This policy coordinates each user application writes and GC writes intensity - Xiangfeng p12].
	With respect to dependent claim 5, 12, 19 Xiangfeng/Chambliss discloses wherein the plurality of past write requests of the solid-state drive are received over a first time period [historical statistics useable to learn LBA affinity of write requests recorded over any number of time periods - Xiangfeng p5-6].
	With respect to dependent claim 6, 13, 20 Xiangfeng/Chambliss discloses determining, at a second time subsequent to the first time, that the first data does not have an affinity with the particular subdivision of data of a solid-state drive, wherein the determining that the first data does not have an affinity with the particular subdivision of data of a solid-state drive is based on a second generation of a Adjust the flash group mapping relation with tag to optimize flash bandwidth…mapping between open flash block to tag should not be static. When the write intensity for a tag is changed, its occupancy of flash block should also change. This policy can maximize the flash channel bandwidth – Xiangfeng p11].
	With respect to dependent claim 7 Xiangfeng/Chambliss discloses wherein each subdivision of the solid-state drive's memory contains data of no more than one affinity [distinct groups/tags are substantially mutually exclusive, disclosed as: Place IOs with same tag together in a flash  block or recycle unit - Xiangfeng p10] [Chambliss 0043-0045]. 
	With respect to dependent claim 14  Xiangfeng/Chambliss discloses wherein the affinity of one or more units of data is determined using one or more methods from the group comprising maximum entropy methods and neural net methods [affinity dynamically learnt from I/O attributes or historical statistics - Rely on rule sets and machine learning (neural net method) results – Xiangfeng p5-6].

 Response to Arguments
Applicant's arguments have been fully considered but are not persuasive in view of the prior art. All claims pending in the instant application remain rejected. Please note that any rejections/objection not maintained from the previous Office Action have been rectified either by applicant's amendment and/or persuasive argument(s). 
Regarding applicant’s arguments on page 9-10 that the cited art does not disclose the amended limitations		[The examiner respectfully submits that amended grounds of rejection necessitated by amendments to the claims have rendered the instant remarks moot/unpersuasive. Specifically in view of Saeki abstract, 0005-0006]
Any remaining arguments are understood to be predicated on the previous arguments being persuasive and thus are unpersuasive at least on dependency merits.
All remarks are understood to have been addressed herein.  If any issues remain which may be clarified by the examiner, the applicant is invited to contact the examiner to set up a telephone interview.
When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email at marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached 9a-730p M-R.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marwan  Ayash/ - Examiner - Art Unit 2133

/BRIAN R PEUGH/Primary Examiner, Art Unit 2133